ORDER

AND NOW, this 12th day of March, 1997, upon consideration of Petitioner’s Appeal From the Magistrate Judge’s Denial of Petitioner’s Motion to Reconsider His Request for an Evidentiary Hearing (document No. 56) filed in the above captioned matter on March 10,1997,
IT IS HEREBY ORDERED that said Appeal is DENIED, and the Order entered by Magistrate Judge Ila Jeanne Sensenich on February 7,1997, denying petitioner’s motion to reconsider is hereby AFFIRMED.
/s/ Alan N. Block
United States District Judge